Richard




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                           January 13, 2014

                                        No. 04-14-00010-CV

                                         John A. SALDANA,
                                              Appellant

                                                   v.

                                         Richard MATA Jr.,
                                              Appellee

                    From the County Court at Law No. 3, Bexar County, Texas
                                    Trial Court No. 382404
                         Honorable David J. Rodriguez, Judge Presiding


                                            ORDER
       John A. Saldaña appeals the trial court’s summary judgment order that he take nothing on
his breach of contract claim against Richard Mata Jr. Our review of the clerk’s record raises
questions regarding our jurisdiction over this appeal.

        Saldaña filed an action in small claims court seeking judgment for a referral fee allegedly
owed to him by Mata. Mata filed counterclaims for money had and received and unjust
enrichment and sought to recover his attorney’s fees. After a jury trial, the Justice of the Peace
signed a judgment in favor of Saldaña. Mata perfected an appeal to the County Court at Law of
Bexar County. Mata then filed a motion for partial summary judgment on Saldaña’s breach of
contract claim. The trial court granted the motion on November 26, 2013, and ordered that
Saldaña take nothing on his cause of action against Mata for breach of contract. Saldaña appeals
this order.

         With exceptions not applicable in this case, this court has jurisdiction only over final
judgments. North East Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). To be
final a judgment must dispose of all issues and parties in a case. Id. A summary judgment order
is final for purposes of appeal only if it either “actually disposes of all claims and parties then
before the court, ... or it states with unmistakable clarity that it is a final judgment as to all claims
and all parties.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 192-93 (Tex. 2001). In the absence
of express language indicating that the trial court intended to dispose of all claims and parties
and render a final judgment, an order that adjudicates only plaintiff’s claims against the
defendant and does not adjudicate a counterclaim is not final. Id. Such an order is not appealable
unless the court makes the judgment final by severing the causes into a separate action. Martinez
v. Humble Sand & Gravel, Inc., 875 S.W.2d 311, 312 (Tex. 1994).

       The trial court did not adjudicate Mata’s counterclaims, and the November 26, 2013
summary judgment order does not state that it is final or appealable. The record does not contain
an order of severance. It therefore appears that the November 26, 2013 order is interlocutory and
not appealable.

        We therefore order appellant John A. Saldaña to file a response showing cause why this
appeal should not be dismissed for want of jurisdiction. We order the response filed by January
28, 2014. If a supplemental clerk’s record is required to show this court’s jurisdiction, appellant
must ask the trial court clerk to prepare one and must notify the clerk of this court that such a
request was made. If appellant fails to satisfactorily respond within the time provided, the appeal
will be dismissed. See TEX. R. APP. P. 42.3(c).

       All deadlines in this matter are suspended until further order of the court.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court